Citation Nr: 0618316	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from February 1969 to August 
1972, with a separation characterized as honorable.  He had 
subsequent active service from September 1972 to June 1975, 
as to which the claims file contains reference to an 
Administrative Decision in February 1972 characterizing that 
discharge as having been issued under dishonorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for PTSD 
and found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a left inguinal hernia.  

The Board notes that, in his initial claim submitted in 
December 2001, the veteran claimed service connection for 
"double hernias".  In his notice of disagreement received 
in May 2003, the veteran referred to left and right hernias.  
Although the RO has characterized the issue as whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for left hernia, based on 
the March 1982 RO rating decision which denied service 
connection for a left hernia, it appears that the RO should 
also consider the issue of entitlement to service connection 
for a right hernia.  That issue is therefore referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

I.  Post-traumatic stress disorder

The veteran contends that he has PTSD as a result of his 
service in Vietnam, and as a result of being detained and 
interrogated by East German soldiers while he was 
subsequently stationed in Germany.  The record is devoid of 
any treatment for or diagnosis of PTSD; moreover, there 
appears to be no corroboration of the veteran's reported 
stressor events.  However, in a statement received by the RO 
in October 2005, the veteran discussed his claimed PTSD 
stressor events, and indicated he needed counseling.  He also 
reported he had "just started" counseling at the Vet Center 
in Anaheim, California.  It is unclear as to the nature of 
this counseling, but since the veteran has cited such 
treatment in the context of his claim for service connection 
for PTSD, pursuant to VA's duty to assist the veteran, 
complete treatment records relevant to the issue on appeal, 
should be obtained from the Anaheim Vet Center.  38 U.S.C.A. 
§ 5103A(a),(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2005).

II.  Left Inguinal Hernia

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in Kent v. Nicholson, No. 
04-181 (March 31, 2006), which addressed the appropriate VCAA 
notice to be provided in requests to reopen previously denied 
claims.  The Court found that VA must notify a claimant of 
the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to the underlying claim, which in this case is 
entitlement to recognition as the helpless child of a 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish entitlement to the 
underlying claim in the previous denial.  Such notice to the 
appellant is essential, since the question of materiality 
depends upon the basis on which the prior denial was made, 
and the failure to notify a claimant of what would constitute 
material evidence would be prejudicial to the claimant.  
Review of the claims file shows that, although the veteran 
has been notified that new and material evidence was 
necessary to substantiate his claim by letter dated in April 
2005, he has not been notified what type of evidence would be 
needed to substantiate the elements that were found to be 
insufficient to establish service connection for a left 
inguinal hernia in the previous denial in March 1982.  This 
should be done, pursuant to the Court's recent precedent 
decision.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should take any necessary action to 
ensure compliance with all VCAA notice and 
assistance requirements, consistent with the 
recent Kent decision concerning VCAA notice in 
cases involving new and material evidence.  
The veteran should be given an appropriate 
period in which to respond.  Ensure that all 
notification action required by 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) are fully 
complied with.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, No. 
04-181 (Vet. App. March 31, 2006).  

2.  With any assistance needed from the 
veteran, obtain any counseling treatment 
records for the veteran from the Anaheim Vet 
Center referable to his claim for PTSD.  

3.  Thereafter, the issues on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



